Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the procedure employed by the trial court in trying him and his codefendant, Carl Campbell, together before separate juries was unauthorized and prejudicial. We are satisfied that the trial court adopted that procedure only after a full consideration of the effect the procedure would have on defendant’s due process rights and after thorough precautions were taken to protect those rights (see, People v Ricardo B., 73 NY2d 228).
Defendant failed to preserve for review the alleged error in the composition of the verdict sheet and we decline to review that issue in the interest of justice (see, People v Barber, 154 AD2d 882, lv denied 75 NY2d 810, 917).
The trial court properly rejected defendant’s waiver of a jury trial because it was tendered immediately before trial "as a stratagem to procure an otherwise impermissible procedural advantage” (CPL 320.10 [2]; see, People v Ahalt, 139 Misc 2d 863, 866-867).
We find no merit to the other issues raised by defendant. (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Murder, 2nd Degree.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.